Order
PER CURIAM.
Rosemary A. Jackson appeals from her conviction by a jury of murder in the first degree and armed criminal action. Ms. Jackson was sentenced to life imprisonment without parole for murder and a concurrent life sentence for armed criminal action. In her sole point on appeal, she alleges the trial court erred in admitting certain statements into evidence under the co-conspirator exception to the hearsay rule without first making an explicit finding of a conspiracy on the record.
Affirmed. Rule 30.25(b).